






1


PLAN OF COMPLETE LIQUIDATION AND DISSOLUTION
OF
SOY ENERGY, LLC
 
This Plan of Complete Liquidation and Dissolution (the “Plan”) is intended to
accomplish the complete liquidation and dissolution of Soy Energy, LLC, an Iowa
limited liability company (the “Company”), in accordance with the Revised
Uniform Limited Liability Company Act of the State of Iowa (the “Iowa Act”) and
the Company's Amended and Restated Operating Agreement dated June 24, 2010 (the
“Operating Agreement”).


1.Approval of the Plan and Appointment of Liquidator. The Board of Directors of
the Company (the “Board”) has adopted this Plan. If the Plan is approved by the
requisite vote of the Company's members, the Plan shall constitute the adopted
Plan of the Company, effective as of such time. Further, the Board shall be
appointed as the “Liquidator” as that term is defined in the Operating
Agreement.


2.Certificate of Dissolution. At any time after the members approve the
dissolution of the Company, the Company shall file with the Secretary of State
of the State of Iowa a statement of dissolution (the “Statement of Dissolution”)
in accordance with the Iowa Act (the time of such filing, or such later time as
stated therein, the “Effective Time”).


3.Cessation of Business Activities. After the Effective Time, the Company shall
not engage in any business activities except to the extent necessary to preserve
the value of its assets, wind up its business affairs and distribute its assets
in accordance with this Plan.


4.Continuing Employees and Consultants. For the purpose of effecting the
dissolution of the Company, the Company shall hire or retain, at the discretion
of the Board, such employees, consultants and advisors as the Board deems
necessary or desirable to supervise or facilitate the dissolution.


5.Dissolution Process. From and after the Effective Time, the Company (or any
successor entity of the Company) shall proceed, in a timely manner, to liquidate
the Company in accordance with the procedures set forth in Section 10 of the
Operating Agreement, and in conformity with the requirements of the Iowa Act.
Any claims or obligations shall be paid in full and any such provision for
payment shall be made in full if there are sufficient assets. If there are
insufficient assets, such claims and obligations shall be paid or provided for
according to their priority, and, among claims of equal priority, ratably to the
extent of assets available therefor. Any remaining assets shall be distributed
to the members of the Company in accordance with the terms of the Operating
Agreement of the Company after all required notice periods for the Company's
creditors have lapsed. In the absence of actual fraud, the judgment of the Board
as to the provision made for the payment of all obligations under this Section
shall be conclusive.


6.Liquidating Trust. If deemed necessary, appropriate or desirable by the Board,
in its absolute discretion, in furtherance of the liquidation and distribution
of the Company's assets to the members, as a final liquidating distribution or
from time to time, the Company shall transfer to one or more liquidating
trustees, for the benefit of the members (the “Trustees”), under a liquidating
trust (the “Trust”), all, or a portion, of the assets of the Company. If assets
are transferred to the Trust, each member shall receive an interest (an
“Interest”) in the Trust pro rata to its interest in the assets of the Company
on that date. All distributions from the Trust will be made pro rata in
accordance with the Interests. The Interests shall not be transferable except by
operation of law or upon death of the recipient. The Board is hereby authorized
to appoint one or more individuals, corporations, partnerships or other persons,
or any combination thereof, including, without limitation, any one or more
officers, directors, employees, agents or representatives of the Company, to act
as the initial Trustee or Trustees for the benefit of the members and to receive
any assets of the Company. Any Trustees appointed as provided in the preceding
sentence shall succeed to all right, title and interest of the Company of any
kind and character with respect to such transferred assets and, to the extent of
the assets so transferred and solely in their capacity as Trustees, shall assume
all of the liabilities and obligations of the Company, including, without
limitation, any unsatisfied claims and unascertained or contingent liabilities.
Further, any conveyance of assets to the Trustees shall be deemed to be a
distribution of property and assets by the Company to the members. Any such
conveyance to the Trustees shall be in trust for the members of the Company. The
Company, as authorized by the Board, in its absolute discretion, may enter into
a liquidating trust agreement with the Trustees, on such terms and conditions as
the Board, in its absolute discretion, may deem necessary, appropriate or
desirable. Adoption of this Plan by the holders of the requisite vote of the
holders of the outstanding units of the Company shall constitute the approval of
the members of any such appointment and any such liquidating trust agreement as
their act and as a part hereof as if herein written.




--------------------------------------------------------------------------------




7.Cancellation of Units. The distribution to the Company's members pursuant to
Section 5 hereof shall be in complete cancellation of all of the outstanding
units of the Company. From and after the Effective Time, and subject to
applicable law, each holder of the Company's units shall cease to have any
rights in respect thereof, except the right to receive distributions, if any,
pursuant to and in accordance with Section 5 hereof. As a condition to receipt
of any distribution to the Company's members, the Board or the Trustee, in its
absolute discretion, may require the Company's members to (i) surrender their
certificates evidencing their units to the Company or the Trustee, or (ii)
furnish the Company or the Trustee with evidence satisfactory to the Board or
the Trustee of the loss, theft or destruction of such certificates, together
with such surety bond or other security or indemnity as may be required by and
satisfactory to the Board or the Trustee. The Company will close its unit
transfer books and discontinue recording transfers of the Company's units on the
date on which the Company files its Statement of Dissolution under the Iowa Act,
and thereafter certificates representing the Company's units will not be
assignable or transferable on the books of the Company except by will, intestate
succession, or operation of law.


8.Absence of Appraisal Rights. Under Iowa law and the Operating Agreement, the
Company's members are not entitled to appraisal rights for their units in
connection with the transactions contemplated by the Plan.


9.Abandoned Property. If any distribution to a member cannot be made, whether
because the member cannot be located, has not surrendered certificates
evidencing the units as required hereunder or for any other reason, the
distribution to which such member is entitled shall be transferred, at such time
as the final liquidating distribution is made by the Company, to the official of
such state or other jurisdiction authorized by applicable law to receive the
proceeds of such distribution. The proceeds of such distribution shall
thereafter be held solely for the benefit of and for ultimate distribution to
such member as the sole equitable owner thereof and shall be treated as
abandoned property and escheat to the applicable state or other jurisdiction in
accordance with applicable law. In no event shall the proceeds of any such
distribution revert to or become the property of the Company.


10.Member Consent to Sale of Assets. Adoption of this Plan by the requisite vote
of the outstanding units of the Company shall constitute the approval of the
members of the sale, exchange or other disposition in liquidation of all of the
property and assets of the Company, whether such sale, exchange or other
disposition occurs in one transaction or a series of transactions, and shall
constitute ratification of all contracts for sale, exchange or other disposition
which are conditioned on adoption of this Plan.


11.Expenses of Dissolution. In connection with and for the purposes of
implementing and assuring completion of this Plan, the Company or the Trustee
may, in the absolute discretion of the Board or the Trustee, as applicable, pay
any brokerage, agency, professional and other fees and expenses of persons
rendering services to the Company in connection with the collection, sale,
exchange or other disposition of the Company's property and assets and the
implementation of this Plan.


12.Compensation. In connection with and for the purpose of implementing and
assuring completion of this Plan, the Company or the Trustee may, in the
absolute discretion of the Board or the Trustee, as applicable, pay the
Company's officers, directors, employees, agents and representatives, or any of
them, compensation or additional compensation above their regular compensation,
including pursuant to severance and retention agreements, in money or other
property, in recognition of the extraordinary efforts they, or any of them, will
be required to undertake, or actually undertake, in connection with the
implementation of this Plan. Adoption of this Plan by the requisite vote of the
outstanding units of the Company shall constitute the approval of the Company's
members of the payment of any such compensation.


13.Indemnification. The Company shall continue to indemnify its officers,
directors, employees, agents and trustee in accordance with its Articles of
Organization, Operating Agreement, and contractual arrangements as therein or
elsewhere provided, the Company's existing directors' and officers' liability
insurance policy and applicable law, and such indemnification shall apply to
acts or omissions of such persons in connection with the implementation of this
Plan and the winding up of the affairs of the Company. The Board or the Trustee,
as applicable, is authorized to obtain and maintain insurance as may be
necessary to cover the Company's indemnification obligations.


14.Abandonment of the Plan. Notwithstanding authorization or consent to this
Plan and the transactions contemplated hereby by the members of the Company, the
Board may abandon this Plan and the transactions contemplated hereby without
further action by the members provided the sale transaction is not approved by
the members or is otherwise not completed.


15.Authorization. The Board or the Trustee is hereby authorized, without further
action by the members, to do and perform or cause the officers of the Company,
subject to approval of the Board or the Trustee, to do and perform, any and all
acts, and to make, execute, deliver or adopt any and all agreements,
resolutions, conveyances, certificates and other documents of every kind which
are deemed necessary, appropriate or desirable, in the absolute discretion of
the Board or the Trustee, to implement this Plan and the transaction
contemplated hereby, including, without limiting the foregoing, all filings or
acts required by any state or federal law or regulation to wind up its affairs.




